Citation Nr: 1036784	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (RO) 
in Philadelphia, Pennsylvania.

In April 2006, the Veteran withdrew his request for a personal 
hearing.

In April 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

For reasons explained below, the issue of entitlement to service 
connection for a heart condition, to include as a result of 
exposure to herbicides or as secondary to type II diabetes 
mellitus, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  After resolving all doubt in the Veteran's favor, it is 
conceded based on the evidence of record that the Veteran's 
active military service likely involved him setting foot on the 
ground in the Republic of Vietnam during the Vietnam era when the 
herbicide Agent Orange was being used.

2.  Competent medical evidence shows that the Veteran has been 
diagnosed with type II diabetes mellitus following his discharge 
from active service.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim for 
service connection for type II diabetes mellitus, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  A veteran who served in the 
Republic of Vietnam during the period from January 9, 1962 to May 
7, 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  Diseases associated with such exposure are set forth in 
38 C.F.R. § 3.309(e) (2009), and include type II diabetes 
mellitus.

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his type II diabetes mellitus is 
related to his military service.  Specifically, he alleges that 
he was exposed to Agent Orange while serving as a ship serviceman 
aboard the USS Abnaki.  He argues that his duties required him to 
spend his time on the rivers in Vietnam, as his unit would rescue 
other boats when they were hit.  He also alleges that he spent 
lots of time on land, and was on and off the boat in Vietnam from 
February 1971 through December 1972.  He further states that his 
ship went up the river from South Vietnam to the Da Nang Harbor 
to provide tows, stayed overnight in Da Nang Harbor, and then 
waited for orders to go back to the port of Vung Tau in South 
Vietnam.

The Veteran's DD Form 214 reflects that he was a barber.  His 
service personnel records confirm that he served aboard the USS 
Abnaki from November 30, 1970 through December 28, 1972.

The National Personnel Records Center (NPRC) determined that the 
USS Abnaki  was in the official waters of Vietnam from May 21, 
1971 to May 24, 1971; from June 24, 1971 to June 28, 1971; on 
July 20, 1971; from July 30, 1971 to July 31, 1971; from August 
3, 1971 to August 5, 1971; from August 15, 1971 to August 17, 
1971; from October 5, 1972 to October 29, 1972; from November 23, 
1972 to December 2, 1972; and from December 20, 1972 to December 
31, 1972.

The Veteran submitted an Internet article on the history of the 
USS Abnaki from 1942 to 1978.  It was noted that the Abnaki 
voyaged to Vung Tau, South Vietnam in late May 1971 to deliver a 
tow, but departed the port the same day.  It was also noted that 
the "Vietnam conflict does not appear to have played a major 
role in her 1971 deployment since she made only a few brief stops 
there-mostly at Vung Tau."  It was further noted that the 
Abnaki returned to Vietnam on October 7, 1972 to deliver a 
floating crane, then stayed in the Da Nang harbor during the day 
to provide salvage services and put to sea each night because of 
the threat posed by sapper swimmers.  The Abnaki concluded that 
assignment on October 20, 1972.

Pursuant to the Board's April 2009 remand, the U.S. Army & Joint 
Services Records Research Center (JSRRC) reviewed the 1971 and 
1972 command histories and deck logs for the USS Abnaki.

The 1971 command history and deck logs revealed that the USS 
Abnaki sailed from Subic Bay, Republic of the Philippines and 
arrived at Vung Tau, Republic of Vietnam (RVN) on May 21, 1971.  
On May 22, 1971, the Abnaki towed a Floating Workshop (YR-9) back 
to Subic Bay.  The ship remained in Subic Bay until sailing for 
Vung Tau on June 22, 1971.  The Abnaki arrived at Vung Tau on 
June 25, 1971, and returned to Subic Bay the following day with a 
Small Dry Dock (AFDL-7) in tow.  On August 13, 1971, the Abnaki 
towed a tug boat to Vung Tau, arriving on August 16, 1971, and 
then proceeded north to Keelung, Taiwan.

The 1972 command history and deck logs revealed that on October 
3, 1972, the USS Abnaki departed Subic Bay for Da Nang Harbor, 
RVN, towing a floating crane and arrived on October 7, 1972.  At 
this time, she took up duties as standby salvage ship for Da 
Nang.  Because of danger to ship and personnel, nights were spent 
steaming off the coast of Vietnam, returning to the harbor only 
during the day.  Operations in Da Nang Harbor consisted of diving 
operations to work on fuel lines and buoys and the recovery of a 
merchant vessels anchor.  This assignment was concluded on 
October 28, 1972.  The ship did not return to the RVN for the 
remainder of the year.

VA treatment records show that the Veteran was first assessed 
with type II diabetes mellitus in July 2004.

While the JSRRC noted that neither the command histories nor the 
deck logs for the USS Abnaki reveal that the ship entered the RVN 
inland rivers or that any of her crew went ashore, the Board has 
resolved all doubt in the Veteran's favor in conceding that the 
Veteran's active military service likely involved him setting 
foot on the ground in the Republic of Vietnam.  In particular, 
the evidence of record reflects that the Abnaki was stationed in 
Da Nang Harbor for a continuous period of three weeks from 
October 7, 1972 through October 28, 1972, only going out to sea 
at night for safety purposes.  At some point during the three 
weeks' worth of days that their ship was docked in Da Nang 
Harbor, it is at least as likely as not that the Veteran left the 
ship and went ashore on Vietnam land, as he contends.

To establish service connection for a disease presumed associated 
with exposure to herbicide agents, it need only be shown that the 
Veteran served on land or in the inland waterways of the Republic 
of Vietnam during the Vietnam era.  Given the evidence outlined 
above, and after resolving all doubt in the Veteran's favor, the 
Board concedes that the Veteran likely set foot on the ground in 
Vietnam and was therefore exposed to Agent Orange during his 
active service.  As a result, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for type II diabetes mellitus on a presumptive basis.  
See 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).


ORDER

Entitlement to service connection for type II diabetes mellitus 
is granted.




REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for a heart condition, to 
include as a result of exposure to herbicides or as secondary to 
type II diabetes mellitus.

The Veteran contends that his heart condition is related to his 
exposure to Agent Orange in Vietnam or to his type II diabetes 
mellitus.  His service treatment records are negative for any 
complaints, diagnosis, or treatment of a heart condition.  Post-
service VA treatment records reflect that the Veteran at one time 
was assessed with congestive heart failure due to sleep apnea.  A 
September 2004 treatment note indicates that the Veteran's 
condition is "being called sleep apnea and [congestive heart 
failure] but studies really not done to establish that."  

The Board notes that a regulation was recently published adding 
ischemic heart disease to the lists of diseases for which service 
connection can be established on a presumptive basis as due to 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

However, it is not clear from the record whether the Veteran 
actually has congestive heart failure and if so, whether such is 
the result of ischemic heart disease.  Thus, the Veteran should 
be afforded a VA cardiovascular examination with medical opinion 
in order to determine whether the Veteran actually has a heart 
condition, and if so whether such is ischemic heart disease, or a 
different heart disorder that is caused or permanently worsened 
beyond normal progress by his now service-connected type II 
diabetes mellitus.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002).



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who have treated him for a heart condition 
since November 2007.  After securing any 
necessary release, the RO/AMC should obtain 
these records.

2.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
whether the Veteran suffers from a current 
heart condition, and if so, to obtain an 
opinion as to whether such disorder is 
possibly related to his service-connected 
type II diabetes mellitus.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Any tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
currently suffers from a chronic heart 
disorder.  If so, the examiner should 
indicate whether such disorder is ischemic 
heart disease.  If the Veteran suffers from 
a heart disorder other than ischemic heart 
disease, the examiner should opine as to 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability or greater) that the heart 
condition is caused by or permanently 
worsened beyond normal progress by the 
Veteran's service-connected type II 
diabetes mellitus.  If aggravation is 
determined, then the examiner should 
quantify the degree the heart condition is 
aggravated by the diabetes mellitus, if 
possible.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again be 
reviewed.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


